As filed with the Securities and Exchange Commission on May 24, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, New York 10022 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, New York 10022 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Needham Growth Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value Common Stocks (88.6%) Aerospace & Defense (1.4%) Honeywell International, Inc. $ Sypris Solutions, Inc.* Biotechnology (1.5%) Gilead Sciences, Inc.* Capital Markets (1.4%) Financial Engines, Inc.* Chemicals (0.9%) Southwall Technologies, Inc.* Communications Equipment (9.5%) Anaren, Inc.* Brocade Communications Systems, Inc.* EMS Technologies, Inc.* Emulex Corp.* Finisar Corp.* Infinera Corp.* Oclaro, Inc.* Viasat, Inc.* Computers & Peripherals (10.2%) Electronics for Imaging, Inc.* Immersion Corp.* Intevac, Inc.* OCZ Technology Group, Inc.* Seagate Technology PLC* STEC, Inc.* Super Micro Computer, Inc.* Electronic Equipment, Instruments & Components (8.8%) Corning, Inc. Electro Scientific Industries, Inc.* IPG Photonics Corp.* Jabil Circuit, Inc. Mercury Computer Systems, Inc.* Newport Corp.* Vishay Intertechnology, Inc.* Energy Equipment & Services (0.5%) Schlumberger Ltd. Health Care Equipment & Supplies (8.1%) Becton Dickinson and Co. CONMED Corp.* Covidien PLC Palomar Medical Technologies, Inc.* TomoTherapy, Inc.* Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services (6.4%) Express Scripts, Inc.* † Health Care Technology (1.6%) Allscripts Healthcare Solutions, Inc.* MedAssets, Inc.* Internet Software & Services (3.8%) Akamai Technologies, Inc.* Cornerstone OnDemand, Inc.* QuinStreet, Inc.* Soundbite Communications, Inc.* IT Services (2.7%) InterXion Holding NV* SAIC, Inc.* ServiceSource International, Inc.* Life Sciences Tools & Services (3.4%) Pacific Biosciences of California, Inc.* Thermo Fisher Scientific, Inc.* † Media (0.8%) Comcast Corp. Oil, Gas & Consumable Fuels (0.8%) Chesapeake Energy Corp. Professional Services (0.0%) Nielsen Holdings NV* Semiconductors & Semiconductor Equipment (17.0%) Anadigics, Inc.* Brooks Automation, Inc.* Entegris, Inc.* Entropic Communications, Inc.* Formfactor, Inc.* Lattice Semiconductor Corp.* MEMC Electronic Materials, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings, Inc.* Software (4.3%) Actuate Corp.* Parametric Technology Corp.* Sourcefire, Inc.* Specialty Retail (5.5%) American Eagle Outfitters, Inc. CarMax, Inc.* † Dick's Sporting Goods, Inc.* † Total Common Stocks (Cost $118,342,167) Short-Term Investment (12.5%) Money Market Fund (12.5%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $24,537,408) $ Total Investments (101.1%) (Cost $142,879,575) Total Securities Sold Short (-1.3%) (Proceeds $2,292,815) ) Other Assets in Excess of Liabilities (0.2%) Net Assets (100.0%) $ (a) Rate shown is the seven day yield as of March 31, 2011 and is less than 0.01%. *Non-income producing security. †Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $8,607,100. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Growth Fund Schedule of Securities Sold Short March 31, 2011 (Unaudited) Shares Value Securities Sold Short (-1.3%) Semiconductors & Semiconductor Equipment (-0.1%) QuickLogic Corp.* $ Software (-1.2%) ANSYS, Inc.* Blackboard, Inc.* Total Securities Sold Short (Proceeds $2,292,815) Total Securities Sold Short (-1.3%) ) Total Investments (101.1%) Other Assets in Excess of Liabilities (0.2%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Aggressive Growth Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value Common Stocks (70.3%) Aerospace & Defense (0.5%) Precision Castparts Corp. † $ Biotechnology (1.3%) Gilead Sciences, Inc.* Capital Markets (1.3%) Financial Engines, Inc.* Commercial Services & Supplies (0.5%) Iron Mountain, Inc. Communications Equipment (10.0%) Anaren, Inc.* Brocade Communications Systems, Inc.* EMS Technologies, Inc.* Emulex Corp.* Finisar Corp.* Infinera Corp.* Network Equipment Technologies, Inc.* Oclaro, Inc.* Powerwave Technologies, Inc.* Viasat, Inc.* Computers & Peripherals (8.6%) Apple, Inc.* † Electronics for Imaging, Inc.* Immersion Corp.* Intevac, Inc.* OCZ Technology Group, Inc.* Seagate Technology PLC* STEC, Inc.* Super Micro Computer, Inc.* Xyratex Ltd.* Electronic Equipment, Instruments & Components (8.4%) Corning, Inc. Electro Scientific Industries, Inc.* IPG Photonics Corp.* Jabil Circuit, Inc. LeCroy Corp.* Mercury Computer Systems, Inc.* Newport Corp.* Trimble Navigation Ltd.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* Vishay Precision Group, Inc.* Health Care Equipment & Supplies (3.6%) Becton Dickinson and Co. DexCom, Inc.* Gen-Probe, Inc.* LeMaitre Vascular, Inc. Natus Medical, Inc.* Solta Medical, Inc.* † TomoTherapy, Inc.* Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services (2.4%) Alliance HealthCare Services, Inc.* Bio-Reference Labs, Inc.* Express Scripts, Inc.* Gentiva Health Services, Inc.* Omnicare, Inc. Health Care Technology (1.7%) Allscripts Healthcare Solutions, Inc.* athenahealth, Inc.* MedAssets, Inc.* Omnicell, Inc.* Vital Images, Inc.* Internet Software & Services (6.6%) Akamai Technologies, Inc.* Cornerstone OnDemand, Inc.* Equinix, Inc.* QuinStreet, Inc.* Saba Software, Inc.* Soundbite Communications, Inc.* SPS Commerce, Inc.* IT Services (0.6%) InterXion Holding NV* ServiceSource International, Inc.* Life Sciences Tools & Services (0.1%) Pacific Biosciences of California, Inc.* Pharmaceuticals (1.1%) ISTA Pharmaceuticals, Inc.* Professional Services (0.3%) Nielsen Holdings NV* Resources Connection, Inc. Semiconductors & Semiconductor Equipment (18.4%) Advanced Analogic Technologies, Inc.* Anadigics, Inc.* ATMI, Inc.* Brooks Automation, Inc.* Entegris, Inc.* Entropic Communications, Inc.* Fairchild Semiconductor International, Inc.* FEI Co.* Formfactor, Inc.* Lattice Semiconductor Corp.* Linear Technology Corp. MEMC Electronic Materials, Inc.* MIPS Technologies, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* RF Micro Devices, Inc.* TriQuint Semiconductor, Inc.* † Ultra Clean Holdings, Inc.* Software (4.0%) Actuate Corp.* † Bottomline Technologies, Inc.* Parametric Technology Corp.* Sourcefire, Inc.* Specialty Retail (0.9%) CarMax, Inc.* Dick's Sporting Goods, Inc.* † Textiles, Apparel & Luxury Goods (0.0%) Vera Bradley, Inc.* Total Common Stocks (Cost $92,339,773) Short-Term Investments (29.9%) Money Market Fund (29.9%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $49,992,813) $ Total Investments (100.2%) (Cost $142,332,586) Total Securities Sold Short (-0.6%) (Proceeds $1,302,663) ) Other Assets in Excess of Liabilities (0.4%) Net Assets (100.0%) $ (a) Rate shown is the seven day yield as of March 31, 2011 and is less than 0.01%. * Non-income producing security. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $3,908,616. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Aggressive Growth Fund Schedule of Securities Sold Short March 31, 2011 (Unaudited) Shares Value Securities Sold Short (-0.6%) Airlines (-0.1%) Allegiant Travel Co. $ Semiconductors & Semiconductor Equipment (-0.3%) QuickLogic Corp.* Software (-0.2%) Blackboard, Inc.* Total Securities Sold Short (Proceeds $1,302,663) Total Securities Sold Short (-0.6%) ) Total Investments (100.2%) Other Assets in Excess of Liabilities (0.4%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Small Cap Growth Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value Common Stocks (79.0%) Capital Markets (1.3%) Financial Engines, Inc.* $ Communications Equipment (11.5%) Anaren, Inc.* Blue Coat Systems, Inc.* Brocade Communications Systems, Inc.* Calix, Inc.* EMS Technologies, Inc.* Emulex Corp.* Finisar Corp.* Infinera Corp.* Oclaro, Inc.* Viasat, Inc.* Computers & Peripherals (8.2%) Electronics for Imaging, Inc.* Immersion Corp.* Intevac, Inc.* Seagate Technology PLC* † STEC, Inc.* † Super Micro Computer, Inc.* Electronic Equipment, Instruments & Components (5.3%) Electro Scientific Industries, Inc.* IPG Photonics Corp.* Mercury Computer Systems, Inc.* Newport Corp.* TTM Technologies , Inc.* X-Rite, Inc.* Energy Equipment & Services (1.7%) CE Franklin Ltd.* Exterran Holdings, Inc.* Health Care Equipment & Supplies (6.1%) CONMED Corp.* DexCom, Inc.* Natus Medical, Inc.* Palomar Medical Technologies, Inc.* Solta Medical, Inc.* Thoratec Corp.* TomoTherapy, Inc.* Volcano Corp.* Health Care Providers & Services (5.2%) Alliance HealthCare Services, Inc.* Bio-Reference Labs, Inc.* Catalyst Health Solutions, Inc.* Gentiva Health Services, Inc.* Omnicare, Inc. Health Care Technology (5.0%) Allscripts Healthcare Solutions, Inc.* athenahealth, Inc.* MedAssets, Inc.* Omnicell, Inc.* Vital Images, Inc.* Internet Software & Services (4.5%) Akamai Technologies, Inc.* Cornerstone OnDemand, Inc.* QuinStreet, Inc.* Saba Software, Inc.* Soundbite Communications, Inc.* IT Services (1.7%) Euronet Worldwide, Inc.* InterXion Holding NV* ServiceSource International, Inc.* Life Sciences Tools & Services (0.1%) Pacific Biosciences of California, Inc.* Oil, Gas & Consumable Fuels (1.5%) Carrizo Oil & Co, Inc.* GMX Resources, Inc.* Semiconductors & Semiconductor Equipment (19.0%) Anadigics, Inc.* ATMI, Inc.* Brooks Automation, Inc.* Cavium Networks, Inc.* Cyberoptics Corp.* Entegris, Inc.* † Entropic Communications, Inc.* † FEI Co.* Formfactor, Inc.* Intersil Corp. Lattice Semiconductor Corp.* Mattson Technology, Inc.* MaxLinear, Inc.* MEMC Electronic Materials, Inc.* Microsemi Corp.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* † PLX Technology, Inc.* RF Micro Devices, Inc.* Ultra Clean Holdings, Inc.* Software (3.5%) Actuate Corp.* Callidus Software, Inc.* Sourcefire, Inc.* Specialty Retail (2.2%) American Eagle Outfitters, Inc. Textiles, Apparel & Luxury Goods (2.2%) True Religion Apparel, Inc.* Total Common Stocks (Cost $114,062,931) Short-Term Investments (22.8%) Money Market Fund (22.8%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $37,783,789) $ Total Investments (101.8%) (Cost $151,846,720) Total Securities Sold Short (-4.1%) (Proceeds $6,734,898) ) Other Assets in Excess of Liabilities (2.3%) Net Assets (100.0%) $ (a) Rate shown is the seven day yield as of March 31, 2011 and is less than 0.01%. *Non-income producing security. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $5,495,650. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Small Cap Growth Fund Schedule of Securities Sold Short March 31, 2011 (Unaudited) Shares Value Securities Sold Short (-0.8%) Hotels, Restaurants & Leisure (-0.8%) Buffalo Wild Wings, Inc.* $ Total Securities Sold Short (Proceeds $1,358,341) Exchange Traded Funds Sold Short (-3.3%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Total Exchange Traded Funds Sold Short (Proceeds $5,376,557) Total Securities & Exchange Traded Funds Sold Short (Proceeds $6,734,898) Total Securities & Exchange Traded Funds Sold Short (-4.1%) ) Total Investments (99.0%) Other Assets in Excess of Liabilities (2.3%) Net Assets (100.0%) $ *Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Needham Funds Notes to Schedules of Investments and Schedules of Securities Sold Short March 31, 2011 (Unaudited) 1. Organization Needham Growth Fund (‘‘NGF’’), Needham Aggressive Growth Fund (‘‘NAGF’’) and Needham Small Cap Growth Fund (‘‘NSCGF’’) (each, a ‘‘Portfolio’’ and collectively, the ‘‘Portfolios’’), are portfolios of The Needham Funds, Inc. (the ‘‘Company’’), which is registered under the Investment Company Act of 1940, as amended (the ‘‘1940 Act’’) as a non-diversified, open-end management investment company.The Company was organized as a Maryland corporation on October 12, 1995. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Company in the preparation of its Schedules of Investments and Schedules of Securities Sold Short (“Schedules”).These policies are in conformity with accounting principles generally accepted in the United States of America (‘‘GAAP’’). Security Valuation: Investments in securities (including options) listed or traded on a nationally recognized securities exchange are valued at the last quoted sales price on the date the valuations are made.Portfolio securities and options positions for which market quotations are readily available are stated at the NASDAQ Official Closing Price or the last sale price reported by the principal exchange for each such security as of the exchange’s close of business, as applicable.Securities and options for which no sale has taken place during the day and securities which are not listed on an exchange are valued at the mean of the current closing bid and asked prices.All other securities for which market prices are not readily available are valued at their fair value in accordance with Fair Value Procedures established by the Board of Directors (the ‘‘Board’’).The Company’s Fair Value Procedures are implemented and monitored by a Fair Value Committee (the ‘‘Committee’’) designated by the Board.When a security is valued in accordance with the Fair Value Procedures, the Committee determines a value after taking into consideration any relevant information that is reasonably available to the Committee.Some of the more common reasons that may necessitate that a security be valued pursuant to these Fair Value Procedures include, but are not limited to: the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when under normal conditions it would be open; or the security’s primary pricing source is not able or willing to provide a price.The assets of each Portfolio may also be valued on the basis of valuations provided by a pricing service approved by, or on behalf of, the Board. Investment Transactions: Changes in holdings of portfolio securities for the Portfolios shall be reflected no later than in the first calculation on the first business day following the trade date for purposes of calculating each Portfolio’s daily net asset value per share. However, for financial reporting purposes, portfolio security transactions are reported on the trade date of the last business day of the reporting period. The cost (proceeds) of investments sold (bought to cover) is determined on a specific identification basis for the purpose of determining gains or losses on sales and buys to cover short positions. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Foreign Currency: Foreign currency amounts are translated into U.S. dollars as follows: (i) assets and liabilities at the rate of exchange at the end of the respective period; and (ii) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions.The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments.Principal risks associated with such transactions include the movement in value of the foreign currency relative to the U.S. dollar and the ability of the counterparty to perform. The Portfolios may also invest in forward currency contracts.Fluctuations in the value of such forward currency transactions are recorded daily as unrealized gain or loss; realized gain or loss includes net gain or loss on transactions that have terminated by settlement or by the Portfolios entering into offsetting commitments.These instruments involve market risk, credit risk, or both kinds of risks.Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates.The Portfolios did not enter into forward currency contracts during the three months ended March 31, 2011. Use of Estimates: The preparation of schedules in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial schedules. Actual results could differ from those estimates and those differences could be material. Fair Value Measurements: Valuation inputs used to determine the value of the Portfolios’ investments are summarized in the three broad levels listed below: Level 1 —quoted prices in active markets for identical assets. Level 2 —other significant inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (which may include the Portfolios’ own assumptions in determining the fair value of investments). The inputs or methodology used to value securities are not necessarily an indication of the risk associated with investing in those securities. Portfolio securities listed or traded on securities exchanges, including American Depositary Receipts (“ADRs”), are valued at the closing price on the exchange or system where the security is principally traded or at the NASDAQ Official Closing Price.If there have been no sales for that day on the exchange or system, a security is valued at the mean of the current closing bid and asked prices.These valuations are typically categorized as Level 1 in the fair value hierarchy. In accordance with procedures adopted by the Board, fair value pricing may be used if events materially affecting the value of foreign securities occur between the time the exchange on which they are traded closes and the time the Portfolios’ net asset values are calculated.These valuations are categorized as Level 2 in the fair value hierarchy. The following is a summary categorization, as of March 31, 2011, of each Portfolio’s investments based on the level of inputs utilized in determining the value of such investments: LEVEL 1 - Quoted Prices (1) (3) NGF NAGF NSCGF Assets Common Stocks (2) $
